                                        Case 19-12378-KBO                     Doc 1046             Filed 05/20/20                Page 1 of 12
                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                                        FOR THE DISTRICT OF DELAWARE



In re Dura Automotive Systems, LLC, et al.                                                                                                                   Case No. 19-12378
      Debtor                                                                                                                            Reporting Periods: 4/1/2020 - 4/30/2020


                                                                        MONTHLY OPERATING REPORT



     REQUIRED DOCUMENTS                                                                    Form No.                Document Attached                Explanation Attached
     Schedule of Cash Receipts and Disbursements                                   MOR-1                                    x
     Bank Reconciliation (or copies of debtor's bank reconciliations)              MOR-1a                                   x                                  x
     Payments to Estate Professionals                                              MOR-1b                                   x
        Copies of Bank Statements                                                                                          N/A                                 x
        Cash Disbursements Journals                                                                                        N/A                                 x
     Statement of Operations                                                       MOR-2                                    x
     Balance Sheet                                                                 MOR-3                                    x
     Status of Postpetition Taxes                                                  MOR-4                                    x
        Copies of IRS Form 6123 or payment receipt                                                                         N/A
        Copies of tax returns filed during reporting period                                                                N/A
     Summary of Unpaid Postpetition Debts                                                                                  N/A
        Listing of Aged Accounts Payable                                           MOR-4                                    x
     Accounts Receivable Reconciliation and Aging                                  MOR-5                                    x
     Debtor Questionnaire                                                          MOR-6                                    x


     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
     are true and correct to the best of my knowledge and belief.


     /s/ James Riedy                                                                                        Date                                                      5/20/2020
     Signature of Authorized Individual*


     James Riedy                                                                                            Chief Financial Officer and Executive Vice President
     Printed Name of Authorized Individual                                                                  Title of Authorized Individual


     *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a
     limited liability company.




                                                                                     1 of 12
                                      Case 19-12378-KBO                                Doc 1046                  Filed 05/20/20                     Page 2 of 12


                                                                        IN THE UNITED STATES BANKRUPTCY COURT
                                                                               FOR THE DISTRICT OF DELAWARE
Dura Automotive Systems, LLC                                                                                                                                                        Case No. 19-12378
Global Notes                                                                                                                                                   Reporting Periods: 4/1/2020 - 4/30/2020
(Unaudited)
                                                               Listing of Debtor Entities and Notes to the Monthly Operating Report


The Monthly Operating Report includes activity for the following Debtors:


                                            Debtor                                                                 Case Number
                                            Dura Automotive Systems, LLC                                              19-12378
                                            Dura Automotive Systems Cable Operations, LLC                             19-12371
                                            Dura Freemont, L.L.C                                                      19-12372
                                            Dura G.P                                                                  19-12369
                                            Dura Mexico Holdings, LLC                                                 19-12373
                                            Dura Operating, LLC                                                       19-12374
                                            NAMP, LLC                                                                 19-12370




The financial statements and supplemental information contained herein are preliminary, unaudited and may not comply in all material respects with accounting principles generally accepted in
the United States ("GAAP"). In addition, the financial statements and supplemental information contained herein represent consolidated consolidated information.



The unaudited consolidated financial statements have been derived from the books and records of Dura Automotive Systems, LLC. and its affiliated debtors and debtors in possession (collectively,
the "Debtors") and include all financial activity and the financial position for the Debtors. This information has not been subject to certain procedures that would typically be applied to financial
information in accordance with GAAP, and the Debtors believe that, upon application of such procedures, the financial information could be subject to change, which could be material. The
information furnished in this report includes normal recurring adjustments but does not include all adjustments that would typically be made for financial information in accordance with GAAP.
The consolidated results of operations contained herein are not necessarily indicative of results which may be expected for any other period or for the full year and may not necessarily reflect the
consolidated results of operations and financial positions of the Debtors in the future.


These financial statements exclude adjustments related to the 2018 audit. Such audit adjustments will be reflected in future reporting periods.




/s/ James Riedy                                                                                                                                        5/20/2020
James Riedy                                                                                                                                            Date
Chief Financial Officer and Executive Vice President




                                                                                                2 of 12
                                                 Case 19-12378-KBO                               Doc 1046                       Filed 05/20/20                 Page 3 of 12
                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                        FOR THE DISTRICT OF DELAWARE
Dura Automotive Systems, LLC                                                                                                             Case No. 19-12378
$ figures in Thousands                                                                                            Reporting Periods: 4/1/2020 - 4/30/2020
MOR - 1
(Unaudited)
                                                                                                        1
                                                      Schedule of Receipts and Disbursements
                                                                                                    April                                 Total
                                                             Period Beginning -->                  4/1/20                               10/17/19
                                                                Period Ending -->                  4/30/20                               4/30/20
  Total Receipts                                                                     $                                 8,855    $                     155,521
Disbursements
Payroll                                                                              $                                 2,340    $                      25,854
401k                                                                                                                    403                             2,820
Pension                                                                                                                    -                              920
Healthcare Benefits                                                                                                     599                             5,820
Rent                                                                                                                     31                               399
Operating Leases                                                                                                           -                                  23
Dura De Mexico Transfer - Maquila                                                                                       827                            10,732
Management Fee                                                                                                             -                              485
Taxes                                                                                                                    15                               505
Insurance Policies / Renewals                                                                                           319                             4,580
Utilities                                                                                                               191                             1,683
Materials                                                                                                              2,294                           70,419
Freight / Shipping                                                                                                     1,053                           24,234
General Admin                                                                                                           219                             3,258
Other G&A                                                                                                                  0                              180
IT                                                                                                                      168                             2,877
Other                                                                                                                     -                                35
  Total Disbursements                                                                $                                 8,460    $                     154,824
Operating Cash Flow                                                                  $                                  395     $                         697
Cumulative Operating Cash Flow                                                                                          697                               697
Net Capital Expenditures                                                             $                                   90     $                      32,753
Restructuring Costs
Debtor Advisors                                                                      $                                 1,479    $                      11,804
Secured Lender Advisors                                                                                                    -                            2,273
UCC Counsel & Advisor Fees                                                                                             1,000                            1,711
Other Professional Fees & Contingencies                                                                                  50                             1,243
Critical Vendor Motion                                                                                                  508                             4,720
Shippers Motion                                                                                                            -                            1,150
Utility Fee Deposit                                                                                                        -                              231
KEIP / KERP                                                                                                                -                            1,475
  Total Restructuring Costs                                                          $                                 3,037    $                      23,402
Total Receipts                                                                       $                                 8,855    $                     155,521
Total Disbursements                                                                                                   11,587                          210,979
  Pre-Financing Cash Flow                                                            $                                (2,732) $                       (55,458)
Draw / (Repayment)
ABL Facility                                                                                                               -                          (26,962)
Patriarch DIP Financing                                                                                                    -                            1,629
DIP Financing                                                                                                          3,000                           87,000
  Total                                                                                                                3,000                           61,667
Interest Expense
DIP Financing                                                                                                            60                             3,093
  Total                                                                                                                  60                             3,093
Beginning Book Cash                                                                  $                                 3,077    $                         169
Pre-Financing Cash Flow                                                                                               (2,732)                         (55,458)
Interest & Fees - DIP                                                                                                    (60)                          (3,093)
Draw / (Repayment) - ABL Facility & DIP                                                                                3,000                           61,667
  Ending Book Cash                                                                   $                                 3,285    $                       3,285

1. The information contained herein is provided solely for the purpose of complying with the monthly reporting requirements applicable in the Debtors'
chapter 11 cases and is in a format acceptable to the United States Trustee. Further, all information contained herein is unaudited and subject to future
adjustment. These statements do not include non-debtor entities controlled by the Debtors and therefore do not represent the consolidated financial results
of Dura Automotive Systems, LLC and its affiliated Debtor entities.




                                                                                                            3 of 12
                                         Case 19-12378-KBO                             Doc 1046                Filed 05/20/20                     Page 4 of 12
                                                                   IN THE UNITED STATES BANKRUPTCY COURT
                                                                         FOR THE DISTRICT OF DELAWARE
Dura Automotive Systems, LLC                                                                                                                                                       Case No. 19-12378
$ figures in Thousands                                                                                                                                         Reporting Periods: 4/1/2020 - 4/30/2020
MOR - 1
(Unaudited)
                                                                                   Schedule of Disbursements
                                                                          For the Period of 4/1/2020 - 4/30/2020
                                                                                                      Automotive
                                                                                                  Systems Cable               Dura              Dura
                                                                                   Dura Fremont       Operations,           Operating       Automotive     Dura Mexico                        Total
                                                                   Dura G.P.          L.L.C.             LLC                  LLC           Systems, LLC Holding, LLC          NAMP


Total Disbursements                                            $     1,899,482     $    173,378   $         87,995      $     9,374,908     $     51,297   $           -   $          -   $   11,587,060
  (Less) Transfers to DIP Accounts                                             -              -                     -                   -              -               -              -                -
  (Plus) Estate Disbursements made by Outside Sources                          -              -                     -                   -              -               -              -                -
Total Disbursements for Calculating US Trustee Quarterly Fee   $     1,899,482     $    173,378   $         87,995      $ 9,374,908         $    51,297    $           -   $          -   $   11,587,060




                                                                                             4 of 12
                                       Case 19-12378-KBO                       Doc 1046            Filed 05/20/20               Page 5 of 12
                                                          IN THE UNITED STATES BANKRUPTCY COURT
                                                                 FOR THE DISTRICT OF DELAWARE
Dura Automotive Systems, LLC                                                                                                                               Case No. 19-12378
MOR - 1a                                                                                                                           Reporting Periods: 4/1/2020 - 4/30/2020
(Unaudited)
                                                                   Schedule of Bank Account Balances
                                                                                                                  Account           Bank Account        Account Balance as
      Debtor Entity                    Bank Name                        Account Type / Purpose                    Currency           Ending in:          of 4/30/20 (USD)
  Dura Operating, LLC        Bank of America                   Disbursements                                 USD                         x7967         $             2,862,693
  Dura Operating, LLC        Bank of America                   Receipts                                      USD                         x7646                         423,084
  Dura Operating, LLC        Bank of America                   Utilities1                                    USD                         x8680                         231,005
TOTAL BANK CASH                                                                                                                                        $             3,516,782

1. Total bank cash reflected in the above schedule does not tie with the statement of receipts and disbursements as well as the balance sheet as the Utilities account is
captured in the "Other Current Assets" line item on balance sheet and is not reflected in cash and cash equivalents or ending cash balance per the statement of receipts and
disbursements.

The Debtors hereby submit this attestation regarding bank account reconciliations in lieu of providing copies of bank statements, bank reconciliations and
journal entries.

The Debtors’ standard practice is to ensure that bank reconciliations are completed before closing the books each reporting period. I attest that each of the
Debtors’ bank accounts has been reconciled in accordance with their standard practices.




/s/ James Riedy                                                                                              5/20/2020
James Riedy                                                                                                  Date
Executive Vice President and Chief Financial Officer




                                                                                     5 of 12
                                                     Case 19-12378-KBO                                   Doc 1046                    Filed 05/20/20                        Page 6 of 12
                                                                                         IN THE UNITED STATES BANKRUPTCY COURT
                                                                                              FOR THE DISTRICT OF DELAWARE

Dura Automotive Systems, LLC                                                                                                                                                                                               Case No. 19-12378
MOR - 1b                                                                                                                                                                                            Reporting Periods: 4/1/2020 - 4/30/2020
(Unaudited)
                                                                                          Schedule of Professional Fees and Expenses Paid
                                                                                                                                                                                Amount Paid This Period                  Case-To-Date
                                                                                                                Amount                                       Date of Wire /
                          Payee                                            Period Covered                      Approved                  Payor                Check Cut             Fees            Expenses           Fees           Expenses
Payments to Estate Professionals

     Portage Point Partners LLC                                     Feb. 1, 2020 - Feb. 29, 2020                   488,907       Dura Operating LLC              4/17/20             460,774           28,133         2,033,948         153,184
     Jefferies                                              Nov. 1, 2019 - Dec. 31, 2019 / Financing Fee           879,340       Dura Operating LLC              4/17/20             800,000           79,340         1,400,000          89,402
     Jefferies                                                       Jan. 1, 2020 - Feb. 29, 2020                  115,425       Dura Operating LLC              4/17/20                   -          115,425         1,400,000         204,827
     Dentons Bingham Greenbaum LLP                                   Jan. 1, 2020 - Jan. 31, 2020                   27,107       Dura Operating LLC              4/24/20              26,023            1,084           552,335          12,351
     Dentons US LLP                                                  Jan. 1, 2020 - Jan. 31, 2020                  420,168       Dura Operating LLC              4/24/20             411,258            8,910           963,592          21,261
     Dentons US LLP2                                                Feb. 1, 2020 - Feb. 29, 2020                   252,987       Dura Operating LLC              4/24/20             248,357            4,630         1,211,949          25,891
     Lincoln International (UCC)                                     Jan. 1, 2020 - Jan. 31, 2020                   72,499       Dura Operating LLC              4/24/20              64,000            8,499           136,000          16,308
     Lincoln International (UCC)                                    Feb. 1, 2020 - Feb. 29, 2020                    60,517       Dura Operating LLC              4/24/20              60,000              517           196,000          16,824
     Lincoln International (UCC)                               November & December Holdback                         34,000       Dura Operating LLC              4/24/20              34,000                -           230,000          16,824
     Benesch, Friedlander, Coplan & Aronoff LLP                      Jan. 1, 2020 - Jan. 31, 2020                  109,296       Dura Operating LLC              4/24/20             106,888            2,408           200,596           2,690
     Benesch, Friedlander, Coplan & Aronoff LLP                November & December Holdback                         23,427       Dura Operating LLC              4/24/20              23,427                -           224,023           2,690
Total Paid to Estate Professionals                                                                             $ 2,483,672                                                      $ 2,234,726     $     248,945   $ 11,075,822      $     748,312
     1. Due to constrained liquidity, the Debtors made partial payments of fees and expenses to certain professionals. The Debtors obtained prior approval from these professionals to make these partial payments.




                                                                                                                   6 of 12
                                                          Case 19-12378-KBO                                                                   Doc 1046                               Filed 05/20/20                                      Page 7 of 12



                                                                                                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                                                     FOR THE DISTRICT OF DELAWARE
Dura Automotive Systems, LLC                                                                                                                                                                                                                                                                Case No. 19-12378
$ figures in Thousands                                                                                                                                                                                                                                              Reporting Periods: 4/1/2020 - 4/30/2020
MOR - 2
(Unaudited)
                                                                                                                                              Statement of Operations1
                                                                                                                                                                              For the period of 4/1/2020 - 4/30/2020
                                                                                                                                              Dura Automotive
                                                                                                                                               Systems Cable                                             Dura Automotive      Dura Mexico Holding,
                                                                                                                                                                                                                                                                                                  Total
                                                                                   Dura G.P.                   Dura Fremont L.L.C.            Operations, LLC              Dura Operating LLC             Systems, LLC               LLC                           NAMP


REVENUES
Net Revenue                                                                $                   1,191       $                        31    $                      79    $                    543      $                 -     $                      -     $                      -     $                    1,844
COST OF GOODS SOLD
Materials                                                                                      1,057                                73                           46                         599                        -                            -                            -                         1,775
Labor                                                                                            269                                80                          23                          304                        -                            -                            -                           675
Overhead                                                                                         838                           185                          109                           1,516                        -                            -                            -                         2,647
Tooling                                                                                           -                             -                            -                              -                          -                            -                            -                            -
Cost of Goods Sold                                                                             2,164                           338                          177                           2,419                        -                            -                            -                         5,098
Gross Profit                                                                                    (973)                          (307)                         (98)                        (1,875)                       -                            -                            -                         (3,253)
OPERATING EXPENSES
Salaries & Fringes                                                                               165                                20                           10                       1,677                        -                            -                            -                         1,871
Management Fees                                                                                   -                             -                            -                             (130)                       -                            -                            -                           (130)
IT Expense & Maintenance                                                                          -                             -                            -                              376                        -                            -                            -                           376
Insurance                                                                                             1                         -                            -                                  56                     -                            -                            -                                57
Outside Services                                                                                  -                             -                            -                                  87                     -                            -                            -                                87
Professional Fees                                                                                 -                             -                            -                              142                        -                            -                            -                           142
Property & Franchise Taxes                                                                        -                             -                            -                                  9                      -                            -                            -                                 9
Telephone                                                                                             1                              3                            3                             81                     -                            -                            -                                87
Travel, Meals & Entertainment                                                                     -                             -                            -                                   9                     -                            -                            -                                 9
Bad Debts                                                                                         -                             -                            -                              -                          -                            -                            -                            -
Freight                                                                                           -                             -                            -                              (46)                       -                            -                            -                            (46)
Rent                                                                                                  8                         -                                4                              99                     -                            -                            -                           112
Utilities                                                                                         -                             -                            -                                  2                      -                            -                                                              2
Prototype Expense/(Billings)                                                                      -                             -                            -                              -                          -                            -                            -                            -
Other                                                                                             -                             -                                 0                         570                        -                            -                            -                           570
Total Operating Expenses Before Depreciation                                                     175                                23                           16                       2,932                        -                            -                            -                         3,146
Depreciation/Amortization                                                                        220                                34                            9                         414                        -                            -                            -                           676
Net Profit (Loss) Before Other Income & Expenses                                               (1,368)                         (364)                        (123)                        (5,221)                       -                            -                            -                         (7,076)
OTHER INCOME AND EXPENSES
Other Income (Reference Breakdown of "Other" Category Below)                                      -                             -                            -                           (5,900)                       -                            -                            -                         (5,900)
Interest Expense                                                                                  -                             -                            -                            1,277                        -                            -                            -                         1,277
Other Expense (Reference Breakdown of "Other" Category Below)                                  1,151                           143                               43                      (1,766)                       -                            -                            -                           (429)
Net Profit (Loss) Before Reorganization Items                                                  (2,519)                         (506)                        (166)                         1,167                        -                            -                            -                         (2,024)
REORGANIZATION ITEMS
Professional Fees                                                                                 -                             -                            -                            6,564                        -                            -                            -                         6,564
U.S. Trustee Quarterly Fees                                                                       -                             -                            -                              -                          -                            -                            -                            -
Gain (Loss) from Sale of Equipment                                                                -                             -                            -                              -                          -                            -                            -                            -
Total Reorganization Expenses                                                                     -                             -                            -                            6,564                        -                            -                            -                         6,564
Income Taxes                                                                                      -                             -                            -                                  68                     -                            -                            -                                68
Net Profit (Loss)                                                          $                   (2,519) $                       (506) $                      (166) $                      (5,465) $                     -     $                      -     $                      -     $                   (8,657)


BREAKDOWN OF "OTHER" CATEGORY
Other Income
Net Gain on Insurance Recoveries                                                                  -                             -                            -                              -                          -                            -                            -                            -
Dividend Income                                                                                                                                                                             -                                                                                                                 -
Net Gain on Intercompany Write-Offs                                                                                                                                                      (5,150)                                                                                                           (5,150)
Net Intercompany Services                                                                         -                             -                            -                             (749)                       -                            -                            -                           (749)
Total Other Income                                                                                -                             -                            -                           (5,900)                       -                            -                            -                         (5,900)
Other Expenses
Facility Consolidation & Other Restructuring Costs                                               968                            -                            -                                  33                     -                            -                            -                          1,001
Premium Freight                                                                                       19                            14                           (4)                        (26)                       -                            -                            -                                 3
Outside Services Processing / Inventory Adjustments                                               -                             -                            -                              -                                                                                                                 -
Inventory Adjustments                                                                            (123)                              (0)                          (0)                        (50)                                                                                                             (173)
Pension Plan Expense                                                                                   2                        -                            -                                  22                     -                            -                            -                                24
Net Intercompany Services                                                                        285                            129                              47                         -                          -                            -                            -                            461
Bad Debt Reserve                                                                                  -                             -                            -                              -                                                                                                                 -
Foreign Currency Translation Gains/Losses                                                         -                             -                            -                           (1,745)                       -                            -                            -                         (1,745)
Total Other Expenses                                                                            1,151                           143                              43                      (1,766)                       -                            -                            -                           (429)


1. The information contained herein is provided solely for the purpose of complying with the monthly reporting requirements applicable in the Debtors' chapter 11 cases and is in a format acceptable to the United States Trustee. Further, all information contained herein is unaudited and subject to future
adjustment. These statements do not include non-debtor entities controlled by the Debtors and therefore do not represent the consolidated financial results of Dura Automotive Systems, LLC and its affiliated Debtor entities.


The Debtors carry a majority of the corporate overhead for the Company which is not allocated to non-debtors for purposes of the statement of operations. As such, results reflected in the above schedule appear worse than the true operating performance of the global business and the
Debtors.




                                                                                                                                                         7 of 12
                                             Case 19-12378-KBO                                                    Doc 1046                          Filed 05/20/20                              Page 8 of 12



                                                                                                IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                            FOR THE DISTRICT OF DELAWARE
Dura Automotive Systems, LLC                                                                                                                                                                                                     Case No. 19-12378
$ figures in Thousands                                                                                                                                                                                     Reporting Periods: 4/1/2020 - 4/30/2020
MOR - 3
(Unaudited)
                                                                                                                      Balance Sheet1

                                                                                                                     As of 4/30/2020
                                                                                                            Dura Automotive                                 Dura Automotive       Dura Mexico Holding,
                                                         Dura G.P.               Dura Fremont L.L.C.         Systems Cable           Dura Operating LLC      Systems, LLC                LLC                  NAMP                    Total
Book Value in U.S. Dollars                                                                                  Operations, LLC

Cash and Cash Equivalents                                              -                               -                      -                    3,286                      -                        -                     -                  3,286

Receivables-Trade                                                    3,655                     1,716                     551                       6,898                      -                        -                     -                 12,821
Reserves for A/R                                                       (74)                           (1)                 (14)                    (2,250)                     -                        -                     -                 (2,338)
Accounts Receivable - Other                                            423                            (2)                     1                     409                       -                        -                     -                     830
Total Receivables                                                    4,004                     1,712                     538                       5,057                      -                        -                     -                 11,313

Accounts Receivable - Interco                                          -                               -                      -                   11,367                      -                        -                     -                 11,367

Inventories - Gross                                                11,633                      3,533                    1,827                     16,498                      -                        -                     -                 33,491
Inventories - Reserve                                                (1,423)                    (795)                    (517)                    (2,251)                     -                        -                     -                 (4,986)
Net Inventories                                                    10,211                      2,738                    1,310                     14,247                  -                        -                     -                     28,505


Other Current Assets                                                  (353)                    1,355                     136                       6,490                      -                        -                     -                  7,628
Related Party Receivable                                                     3                         -                      -                    7,069                      -                        -                     -                  7,072
Total Current Assets                                               13,865                      5,805                    1,985                     47,729                      -                        -                     -                 69,384


Property and Equipment, Net                                        13,627                      2,443                     316                      14,526                  -                        -                     -                     30,912
Intangibles, net                                                             0                    -                       -                        3,513                  -                        -                    -                       3,513
L/T Notes Rec. Interco., net                                           -                          -                       -                       48,225                  -                        -                    -                      48,225
Total Investments                                                    1,319                        -                       -                      255,121               29,397                      -                    -                     285,837
Other Non Current Assets                                               208                        -                       -                        2,074                  -                        -                    -                       2,282
Total Assets                                                       29,019                      8,248                    2,300                    371,188               29,397                          -                     -                440,153


Liabilities Not Subject to Compromise
Current Debt                                                            -                         -                       -                       90,155                  -                        -                     -                     90,155
Accounts Payable                                                     5,305                     1,356                     311                       6,165                  -                        -                     -                     13,138
Accounts Payable - Interco.                                             -                         -                       -                          -                    -                        -                     -                         -
Accrued Expenses                                                        -                         -                       -                       19,152                  -                        -                     -                     19,152
Total Current Liabilities                                            5,305                     1,356                     311                     115,472                      -                        -                     -                122,445


Long Term Debt                                                         -                          -                       -                          -                    -                        -                    -                          -
L/T Notes Payable Interco.                                             -                          -                       -                          -                    -                        -                    -                          -
Other Non Current Liabilities                                          -                          -                       -                        1,348                  -                        -                    -                       1,348
L/T Deferred Tax Liability                                              -                         -                       -                          -                    -                        -                    -                          -
Total Long Term Liabilities                                                  -                         -                      -                    1,348                      -                        -                     -                  1,348


Liabilities Subject to Compromise
Current Debt                                                                 4                    -                       -                          -                    -                        -                     -                             4
Accounts Payable                                                   15,535                      5,992                    1,867                     30,326                  -                        -                     -                     53,720
Accounts Payable - Interco.                                          5,007                        -                           0                    3,233                      0                    -                     -                      8,241
Accrued Expenses                                                     1,732                       904                     191                       6,339                      0                    -                    -                       9,166
Total Current Liabilities                                          22,278                      6,896                    2,058                     39,898                      0                        -                     -                 71,131


Long Term Debt                                                         -                          -                       -                      104,714                  -                        -                    -                     104,714
L/T Notes Payable Interco.                                             -                          -                       -                        7,309                  -                        -                    -                       7,309
Other Non Current Liabilities                                              78                     -                       -                       18,173                  -                        -                    -                      18,251
L/T Deferred Tax Liability                                              -                         -                       -                         298                   -                        -                     -                         298
Total Long Term Liabilities                                                 78                         -                      -                  130,493                      -                        -                     -                130,571


Series A Preferred Member                                               -                              -                      -                      -                 20,000                          -                     -                 20,000
Common Member                                                           -                              -                      -                      -                  7,397                          -                     -                  7,397
Additional Paid In Capital - Co                                         -                              -                      -                      -                        -                        -                     -                         -
Common Stock - Related Co.                                             -                               -                5,000                        -                        -                  2,000                       -                  7,000
Preferred Stock - Related Co.                                          -                               -                      -                      -                        -                        -                     -                         -
Additional Paid In Capital - Related Co.                               -                               -                      -                   27,397                      -                        -                     -                 27,397
Plant\Equity Transfers                                           (609,631)                    (79,467)                (26,106)                   711,091                      -                 (2,000)                      -                 (6,112)
Total Retained Earnings                                           610,988                     79,463                   21,037                   (633,886)               2,000                          -                     -                 79,602
Accumulated Other Comprehensive Income                                  -                              -                      -                  (20,626)                     -                        -                     -                (20,626)
Total Stockholders Equity                                            1,357                            (4)                 (69)                    83,976               29,397                          -                     -                114,658
Total Liabilities & Stockholders Equity                            29,019                      8,248                    2,300                    371,188               29,397                          -                     -                440,153

1. The information contained herein is provided solely for the purpose of complying with the monthly reporting requirements applicable in the Debtors' chapter 11 cases and is in a format acceptable to the United States Trustee. Further, all
information contained herein is unaudited and subject to future adjustment. These statements do not include non-debtor entities controlled by the Debtors and therefore do not represent the consolidated financial results of Dura
Automotive Systems, LLC and its affiliated Debtor entities.




                                                                                                                                  8 of 12
                              Case 19-12378-KBO                      Doc 1046            Filed 05/20/20               Page 9 of 12


                                                 IN THE UNITED STATES BANKRUPTCY COURT
                                                        FOR THE DISTRICT OF DELAWARE
Dura Automotive Systems, LLC                                                                                                            Case No. 19-12378
$ figures in Thousands                                                                                           Reporting Periods: 4/1/2020 - 4/30/2020
MOR - 4
(Unaudited)
                                                              Status of Postpetition Taxes
The Debtors have paid and are paying all undisputed post-petition taxes as they come due.


The Debtors have paid and are paying prepetition taxes in accordance with the Final Order (I) Authorizing the Payment of Certain Prepetition Taxes and
Fees and (II) Granting Related Relief [Docket No. 338].

Copies of tax returns filed during the Reporting Period are available upon request.




/s/ James Riedy                                                                                           5/20/2020
James Riedy                                                                                               Date
Executive Vice President and Chief Financial Officer




                                                                           9 of 12
                                       Case 19-12378-KBO                     Doc 1046           Filed 05/20/20              Page 10 of 12


                                                              IN THE UNITED STATES BANKRUPTCY COURT
                                                                   FOR THE DISTRICT OF DELAWARE


Dura Automotive Systems, LLC                                                                                                                              Case No. 19-12378
$ figures in Thousands                                                                                                           Reporting Periods: 4/1/2020 - 4/30/2020
MOR - 4
(Unaudited)
                                                                  Summary of Unpaid Postpetition Debts
                                                                             Number of Days Past Due as of 4/30/2020


In U.S. Dollars                                               Current            1-30 Days               31-60 Days              Over 60 Days        Current Period Total

Accounts Payable-Post                                $           4,031,629   $         4,079,320    $           2,390,207    $           2,636,786    $         13,137,943
Total Postpetition Debts                             $           4,031,629   $         4,079,320    $           2,390,207    $           2,636,786    $         13,137,943


1. The postpetition accounts payable reported represents open and outstanding vendor invoices related to merchandise trade and general vendors that have been entered into
the Debtors' accounts payable system. This summary does not include accruals for invoices not yet received or for invoices not yet entered into the Debtors' accounts
payable system.


2. The Debtors are currently in the process of reviewing the Accounts Payable aging buckets and reconciling their internal payables tracking and as such, the amounts
reflected are subject to material change in future periods.




                                                                                   10 of 12
                      Case 19-12378-KBO          Doc 1046        Filed 05/20/20   Page 11 of 12


                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE
Dura Automotive Systems, LLC                                                                  Case No. 19-12378
$ figures in Thousands                                                    Reporting Periods: 4/1/2020 - 4/30/2020
MOR - 5
(Unaudited)

                                             Accounts Receivable Aging
                                                                                                  Amount as of
In U.S. Dollars                                                                                    4/30/2020

Current                                                                                       $            1,231
1 - 30 days old                                                                                            3,124
31 - 60 days old                                                                                           4,367
61 - 90 days old                                                                                           1,277
91+ days old                                                                                               2,822
Total Accounts Receivable                                                                     $           12,821
Amount considered uncollectible (Bad Debt)                                                                (2,338)
Accounts Receivable (Net)                                                                     $           10,482




                                                      11 of 12
                                  Case 19-12378-KBO               Doc 1046            Filed 05/20/20      Page 12 of 12
                                              IN THE UNITED STATES BANKRUPTCY COURT
                                                   FOR THE DISTRICT OF DELAWARE
Dura Automotive Systems, LLC                                                                                                Case No. 19-12378
MOR - 6                                                                                              Reporting Periods: 4/1/2020 - 4/30/2020

      Must be completed each month. If the answer to any of the questions is
      “Yes”, provide a detailed explanation of each item. Attach additional sheets                 Yes                           No
      if necessary.
      Have any assets been sold or transferred outside the normal course of business
1.                                                                                                                                x
      this reporting period?
      Have any funds been disbursed from any account other than a debtor in
2.                                                                                                                                x
      possession account this reporting period?
3. Is the Debtor delinquent in the timely filing of any postpetition tax returns?                                                 x
   Are workers compensation, general liability or other necessary insurance
4. coverages expired or cancelled, or has the debtor received notice of expiration or                                             x
   cancellation of such policies?
5. Is the Debtor delinquent in paying any insurance premium payment?                                                              x
6. Have any payments been made on prepetition liabilities this reporting period?                     x
      Are any postpetition receivables (accounts, notes or loans) due from related
7.                                                                                                   x
      parties?
 8.   Are any postpetition payroll taxes past due?                                                                                x
 9.   Are any postpetition State or Federal income taxes past due?                                                                x
10.   Are any postpetition real estate taxes past due?                                                                            x
11.   Are any other postpetition taxes past due?                                                                                  x
12.   Have any prepetition taxes been paid during this reporting period?                                                          x
13. Are any amounts owed to postpetition creditors delinquent?1                                      x
14. Are any wage payments past due?                                                                                               x
                                                                                  2
15. Have any postpetition loans been received by the Debtor from any party?                          x
16. Is the Debtor delinquent in paying any U.S. Trustee fees?                                                                     x
    Is the Debtor delinquent with any court ordered payments to attorneys or other
17.                                                                                                  x
    professionals?3
      Have the owners or shareholders received any compensation outside of the
18.                                                                                                                               x
      normal course of business?

      1. The Debtors are currently in the process of reviewing the Accounts Payable aging buckets and the amounts reflected are subject to
      material change in future periods.

      2. Pursuant to the Order Authorizing the Debtors to Enter Into the DIP Amendment [Docket No. 883], the Debtors received an
      additional $3 million in DIP loans.

      3. Due to constrained liquidity, the Debtors made partial payments of fees and expenses to certain professionals. The Debtors obtained
      prior approval from these professionals to make these partial payments.




                                                                       12 of 12
